Exhibit NEWS Charter Announces Extension of Early Participation Deadline for Private Debt Exchange Offer St. Louis, Missouri – June 12, 2008 – Charter Communications, Inc. (Nasdaq: CHTR) (“Charter”) announced today that it has extended the early participation deadline for the pending private offer (the “Offer”) by its indirect subsidiaries, CCH II, LLC and CCH II Capital Corp. (collectively “CCH II”), until 11:59 PM ET on June 27, 2008 (as amended, the “Early Participation Deadline”). The exchange ratio range will remain as previously announced. The Offer, announced on May 29, provided for the exchange of up to $500 million principal amount of CCH II’s existing 10.25% Senior Notes due 2010 (CUSIP Nos. 12502CAD3, 12502CAE1 and 12502CAM3) (the “Old Notes”) for additional 10.25% Senior Notes due 2013 of CCH II (the “New Notes). The Offer is being conducted as a “modified Dutch auction,” pursuant to which holders of the Old Notes have the opportunity to specify an exchange ratio at which they would be willing to exchange Old Notes for New Notes. Holders must submit tenders in the range of $1,047.50 to $1,077.50 principal amount of New Notes per $1,000 principal amount of Old Notes with amounts in the range specified in increments of $2.50 principal amount of New Notes per $1,000 principal amount of Old Notes. Holders who validly tender their Old Notes will receive the highest exchange ratio specified with respect to Old Notes accepted for exchange in the auction process described in the Confidential Offering Memorandum dated May 29, 2008 (the “Clearing Exchange Ratio”). The Clearing Exchange Ratio includes an Early Participation Payment of $30.00 in New Notes per $1,000 principal amount of Old Notes.Holders who exchange Old Notes for New Notes will also receive accrued and unpaid interest to, but not including, the settlement date. The Offer will expire at 11:59 PM ET on June 27, 2008. Old Notes tendered pursuant to the Offer may no longer be withdrawn. The New Notes have not been registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. The offer is being made only to qualified institutional buyers and to certain non-U.S. investors located outside the United States.The complete terms and conditions of the Offer are set forth in the informational documents relating to the Offer. Documents relating to the Offer will only be distributed to noteholders who complete and return a letter of eligibility confirming that they are within the category of eligible investors for this private offer. Noteholders who desire a copy of the eligibility letter may contact Global Bondholder Service Corporation, the information agent for the Offer, at (866) 470-3700 (U.S. Toll-free) or (212) 430-3774. This press release shall not constitute an offer to sell or the solicitation of an offer to buy any security and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offering, solicitation or sale would be unlawful. ### About Charter Communications® Charter Communications, Inc. is a leading broadband communications company and the third-largest publicly traded cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter Digital(R) video entertainment programming, Charter High-Speed(TM) Internet access service, and Charter Telephone(TM) services. Charter Business(TM) similarly provides scalable, tailored and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services and business telephone. Charter's advertising sales and production services are sold under the Charter Media(R) brand. More information about Charter can be found at www.charter.com. ### Contact: Mary Jo
